


EXHIBIT 10.2






































BANK INCENTIVE COMPENSATION PLAN - LONG-TERM


Executive Plan
As of January 1, 2012











































1

--------------------------------------------------------------------------------




BANK INCENTIVE COMPENSATION PLAN - LONG-TERM
Executive Plan
TABLE OF CONTENTS
 
 
 
 
Page
1.0


 
Plan Objectives
 
3


2.0


 
Definitions    
 
3


3.0


 
Eligibility
 
5


4.0


 
Award Opportunity
 
5


5.0


 
Performance Measures
 
5


6.0


 
Award Determination
 
5


7.0


 
Award Conditions
 
6


8.0


 
Administrative Control
 
6


9.0


 
Miscellaneous Conditions
 
8


 
 
 
 
 
Appendix A: 2012-2014 Performance Period
 
 
 
 
Performance Period
 
10


 
 
Award Opportunity
 
10


 
 
Performance Measures
 
10


 
 
Other Key Objectives
 
10





    
    


    



2

--------------------------------------------------------------------------------




BANK INCENTIVE COMPENSATION PLAN - LONG-TERM
Executive Plan
PLAN DOCUMENT
1.0
Plan Objectives

1.1
The purpose of the Federal Home Loan Bank of Seattle's Bank Incentive
Compensation Plan - Long-Term Executive Plan is to achieve five objectives:

1.1.1
Motivate the President and Senior Officers to achieve the Seattle Bank's
short-term and long-term business objectives;

1.1.2
Link executive compensation to be consistent with strategic objectives and the
Seattle Bank's Consent Order - preserving and enhancing member access to
liquidity and funding through such things as Asset Improvement, Capital Adequacy
(stock repurchase and redemption or dividend payments), Risk Management and
Remediation of Examination Findings;

1.1.3
Provide a focus on longer term performance and outcomes through a competitive
reward structure for the President and Senior Officers;

1.1.4
Provide a vehicle for closer Board involvement and communication with management
regarding the Seattle Bank's long-term strategic plans; and

1.1.5
Retention of Senior Management.

1.2
The Plan is a cash-based, long-term incentive plan, formulaic in nature and
definitive in terms of minimum, target and maximum levels of performance that
reflect the base case scenario in the bank's strategic plan.

1.3
The Award Opportunity and Long-Term Performance Measures, and other relevant
information for a Performance Period are set forth in Appendix A.



2.0
Definitions

2.1
When used in this Plan, the words and phrases below shall have the following
meanings:

2.1.1
Award Opportunity is the award percentage (see Appendix A - Table 1) that may be
earned at the end of the three-year Performance Period on achievement of the
Long-Term Performance Measures described in Appendix A - Table 2.

2.1.2
Base Salary is defined as the Participant's normal rate of pay before any other
add-ons (i.e. bonuses, incentive pay, etc.) and after any adjustments (i.e.
leave w/o pay).

2.1.3
Board means the Seattle Bank's Board of Directors.


3

--------------------------------------------------------------------------------




2.1.4
Committee means the Governance, Budget and Compensation Committee of the Board.

2.1.5
Disabled means the Participant is receiving benefits under Seattle Bank's Long
Term Disability Plan.

2.1.6
Finance Agency means the Federal Housing Finance Agency.



2.1.7
Participant means an employee who participates in the Plan pursuant to Section
3.0.



2.1.8
Long-Term Performance Measure means each long-term performance factor that is
taken into consideration under the Plan in determining the value of a
Participant's Plan Award.



2.1.9
Performance Period means a certain three-year period over which the Long-Term
Performance Measures in Appendix B are measured.



2.1.10
Plan means the Bank Incentive Compensation Plan - Long-Term Executive Plan.



2.1.11
Plan Award means an amount that is determined at the end of the Performance
Period based on results of the Long-Term Performance Measures, subject to
adjustment as provided in Section 6.0.



2.1.12
President means the President and Chief Executive Officer of the Seattle Bank.

2.1.13
Risk Committee means the Risk Committee of the Board.

2.1.14
Rule of 70 refers to the date on which an employee's years of benefit service
added to their age equals 70.

2.1.15
Seattle Bank means the Federal Home Loan Bank of Seattle.

2.1.16
Senior Officer means a Senior Executive Officer of the Seattle Bank who is SVP
and above (excluding the President and Director of Auditing).

2.1.17
Terminated without cause means the Participants termination was not due to
malfeasance, including the commission of any fraud or felony, or the material
breach of his or her employment obligations, as determined by the Board.

2.1.18
Transaction means a single transaction or a single strategy made up of more than
one transaction in determining the reporting threshold in Section 5.3.


4

--------------------------------------------------------------------------------




3.0
Eligibility

3.1
A Seattle Bank employee who is a Senior Vice President (except for Director of
Auditing) or above at the beginning of Performance Period shall participate in
the Plan.

3.2
Employees who are hired, transferred, or promoted into a President or Senior
Officer position during a Performance Period may be allowed participation in the
Plan pursuant to Section 9.2.

3.3
Contract employees, temporary employees, and part-time employees are not
eligible to participate in the Plan.

4.0
Award Opportunity

4.1
There will be two levels of Award Opportunities:

Level I:
President

Level II:
Senior Officers

5.0
Performance Measures

5.1
Long-term Performance Measures will be established with respect to each
Performance Period as described in Appendix A. Three achievement levels will be
set to determine award payouts under the Plan:

Threshold
The achievement level for minimum award payout.

Target
The achievement level for target award payout.

Superior
The achievement level for maximum award payout.

5.2
At the beginning of each Performance Period, Long-Term Performance Measures for
the Performance Period will be reviewed by the Committee, in consultation with
the Risk Committee, and approved by the Board.

5.3
All Seattle Bank transactions that may affect the Retained Earnings Performance
Measures by more than $30 million and their impact on incentive compensation
shall be reviewed with the Board. The Board shall provide to the Finance Agency,
a recommendation and sufficient detail about the transactions to enable
determination of the full set of consequences of the decision and an expected
time frame for achievement of the Performance Measure.

6.0
Award Determination

6.1
Achievement level of the Long-Term Performance Measures will be evaluated at the
end of the three-year Performance Period cycle and will be based on performance
results at threshold, target, or superior as identified in Appendix A - Table 2.

6.2
Based on the results from Section 6.1, an Award Opportunity percentage will be
derived from Appendix A - Table 1.


5

--------------------------------------------------------------------------------




6.3
The Plan Award is equal to a percentage (defined in Section 6.2) of the
Participants Base Salary at the beginning of the Performance Period, subject to
adjustments due to non-achievement of Other Key Objectives provided in Appendix
A and/or as provided in Sections 6.4 and 6.5.

6.4
Depending upon the Board's assessment of severity and taking into consideration
other mitigating factors, Participants may receive less than their otherwise
earned award if, during the most recent examination of the Seattle Bank by the
Finance Agency or successor regulator, an unsafe or unsound practice or
condition with regard to the Seattle Bank was identified, unless the practice or
condition took place prior to start of employment, comes to the attention of
said Participant prior to examination and is not continued. However,
Participants may receive their earned award provided that the finding of an
unsafe or unsound practice or condition is subsequently resolved within the
Performance Period in favor of the Seattle Bank by the Finance Agency.

6.5
To the extent the Seattle Bank was merged at PAR Value, the Committee, with
Board approval, may determine any earned amounts up to the target achievement
level.

7.0
Award Conditions

7.1
No incentive award will be earned on any individual Performance Measure in which
the Seattle Bank fails to achieve threshold.

7.2
No incentive award will be paid if the Participant does not have satisfactory
performance over a Performance Period. Satisfactory performance for each plan
participant will be determined based on assessment against six dimensions of
performance which incorporate the duties of each job over the Performance
Period: (1) Operating Metrics; (2) Risk Management; (3) External Relations; (4)
Leadership; (5) Strategy and Vision; and (6) People and Management.

7.3
Payment of earned Plan Awards will be deferred, up to a maximum of three years
from the deferral date, until the Bank has met and maintained for a period of 6
months the financial targets established for capital stock redemptions in the
Supervision Letter from Acting Director DeMarco dated October 26, 2010.

7.4
Total incentive awards shall not exceed $941,625 which is 60% of the President's
base salary plus 45% of other Senior Officer aggregate base salaries as of
January 1, 2012. However, adjustments to the maximum payout amount will be
necessary as Participants' are added or terminated from the Plan pursuant to
Section 9.2.

8.0    Administrative Control
8.1
The Committee will administer the Plan and may delegate day-to-day
administration to the Seattle Bank's Human Resources Department.

8.2
In addition to the authority expressly provided in the Plan, the Board shall
have such authority to control and manage the operation of the Plan and shall
have all authority necessary to accomplish these purposes, including, but not
limited to, authority over interpretation of the terms of the Plan, the
eligibility of any person to participate in the Plan and to receive benefits
under the Plan, and any Plan Award payouts from the Plan. The Board's
determinations and interpretations regarding the Plan shall be final, binding,
and conclusive.


6

--------------------------------------------------------------------------------




9.0
Miscellaneous Conditions

9.1
Except as provided in Section 9.3, Participants must be employed by the Bank
until the pay period in which the Plan Award payments are made.

9.2
Employees of the Seattle Bank who are hired, transferred, or promoted into a
Senior Officer position by June 1, 2012 of the three-year Performance Period may
(i) be nominated for participation in the Plan in accordance with Section 3.1,
if nominated by the President and approved by the Committee, and (ii) be
eligible to receive a prorated award in accordance with Section 9.1 or 9.3.

9.3
In cases where a Participant retires on or after age 65 or achieving Rule of 70,
dies or becomes Disabled while still employed by the Seattle Bank, or is
involuntarily terminated without cause during the Performance Period may receive
a prorated Plan Award (paid in cash, lump-sum), but only if the President
nominates and the Board approves such action at the end of the Performance
Period during which the above cases occur and if minimum Performance Measures
were met during such Performance Period.  If the President does not make such a
recommendation or the Board does not approve such action, the Participant will
not be entitled to an award.  If a Participant becomes entitled to receive a
prorated award under this section, the prorated final Plan Award will be paid to
the Participant three years after the end of the Performance period, subject to
the conditions in Section 7.4, and Finance Agency non-objection having occurred
first. If a Participant terminates service with the Seattle Bank for any reason
other than retirement on or after age 65 or achieving Rule of 70, death or
Disability while still employed by the Seattle Bank or involuntary termination
without cause during the Performance Period, the Participant will not be
eligible to receive an award under the Plan.9.4. The amount of any prorated Plan
Award will be determined by dividing the number of months that an employee was a
Participant in the Plan during the Performance Period by thirty-six and
multiplying such quotient by the Plan Award.

9.5
Notwithstanding any Plan provision to the contrary, mere participation in the
Plan will not entitle a Participant to an award.

9.6
The designation of an employee as a Participant in the Plan does not guarantee
employment. Nothing in this Plan shall be deemed (i) to give any employee or
Participant any legal or equitable rights against the Seattle Bank, except as
expressly provided herein or provided by law; or (ii) to create a contract of
employment with any employee or Participant, to obligate the Seattle Bank to
continue the service of any employee or Participant, or to affect or modify any
employee's or Participant's term of employment in any way.

9.7
The right of the Seattle Bank to discipline or discharge a Participant shall not
be affected by any provision of this Plan.

9.8
All Plan Awards will be paid out in a lump sum in cash through regular payroll
and will be subject to applicable payroll tax withholdings and other appropriate
deductions.

9.9
No final Plan Award received by a Participant shall be considered as
compensation under any employee benefit plan of the Seattle Bank, except as
otherwise determined by the Seattle Bank.

9.10
Except as otherwise provided in Section 9.3, final Plan Awards will be made as
soon as practical following the end of the three-year Performance Period, but no
later than 2½ months


7

--------------------------------------------------------------------------------




following the calendar year that the Participant became entitled to the final
Plan Award, subject to Section 7.4, and Finance Agency non-objection.
9.11
The Board has the right to revise, modify, or terminate the Plan in whole or in
part at any time or for any reason, and the right to reduce any recommended
award amount, for any reason, without the consent of any Participant.

9.12
Since no employee has a guaranteed right to any award under this Plan, any
attempt by an employee to sell, transfer, assign, pledge, or otherwise encumber
any anticipated award shall be void, and the Seattle Bank shall not be liable in
any manner for or subject to the debts, contracts, liabilities, engagements or
torts of any person who might anticipate an award under this program.

9.13
This Plan shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating assets of the Seattle Bank for payment
of any award under this program.

9.14
The Plan shall be construed, regulated, and administered in accordance with the
laws of the state of Washington, unless otherwise preempted by the laws of the
United States.

9.15
If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability shall not affect any other provision of the Plan, and the Plan
shall be construed and enforced as if such provision had not been included
herein.

9.16
If a Participant dies before receiving his or her award, any amounts determined
to be paid under this Plan shall be paid to the Participant's surviving spouse,
if any, or if none, to the Participant's estate. The Seattle Bank's
determination as to the identity of the proper payee of any amount under this
Plan shall be binding and conclusive and payment in accordance with such
determination shall constitute a complete discharge of all obligations on
account of such amount.

9.17
Claims and Appeals Procedures. A Participant (such Participant being referred to
below as a “Claimant”) may deliver to the Committee a written claim for a
determination with respect to any claim as to which the Committee has
jurisdiction under this Plan. If such a claim relates to the contents of a
notice received by the Claimant, the claim must be made within sixty days after
such notice was received by the Claimant. The claim must state with
particularity the determination desired by the Claimant.

The Committee shall consider a Claimant's claim within a reasonable time, but no
later than ninety days after receiving the claim. If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial ninety-day period. Upon reaching its decision,
the Committee shall notify the Claimant in writing.
On or before sixty days after receiving a notice from the Committee that a claim
has been denied, in whole or in part, a Claimant (or the Claimant's duly
authorized representative) may file with the Committee a written request for a
review of the denial of the claim. The Committee shall render its decision on
review promptly, in writing, and deliver it to the Claimant no later than sixty
days after it receives the Claimant's written request for a review of the denial
of the claim.

8

--------------------------------------------------------------------------------




9.18
Any agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter of this Plan which is not contained herein will
have no effect or enforceability.


9

--------------------------------------------------------------------------------




BANK INCENTIVE COMPENSATION PLAN - LONG-TERM
Executive Plan
APPENDIX A
2012 - 2014 Performance Period

10

--------------------------------------------------------------------------------




Performance Period
The Performance Period described in this Appendix shall be January 1, 2012
through December 31, 2014.
Award Opportunity and Long-Term Performance Measures
The Award Opportunity, as a percentage of January 1, 2012 base salary, is
provided in Table 1 and the Long-Term Performance Measures for the 2012 - 2014
Performance Period are in Table 2.
Table 1 - Award Opportunity
Performance Level
No Award
Threshold
Target
Superior
I - President/CEO
—%
20%
40%
60%
II - Senior Officers (SVP and above)
—%
15%
30%
45%



Table 2 - Long-Term Performance Measures
Threshold
Target
Superior
Ability to repurchase stock
Ability to redeem stock
Ability to pay dividend



Other Key Objectives
In addition to the above Long-Term Performance measures, the Committee, taking
into consideration the following Other Key Objectives, may reduce in part or in
whole awards for all or select individuals:
1.
Operational errors or omissions resulting in material revisions to the financial
results, information submitted to the Finance Agency, or data used to determine
incentive payouts.



2.
Untimely submission of information made to the SEC, OF and/or the Finance
Agency.



3.
Insufficient progress made in the timely remediation of examination findings.



4.
Ineffective management of risk and safety and soundness considerations. All
significant operational decisions made by management that fall outside the risk
management thresholds established in the risk management policy overview
approved by the Board will be considered ineffective management and will result
in reduced reward payments. The Board approved risk management thresholds are
documented in the risk management policy overview approved by the Board.



5.
Participant receives written warning for performance or misconduct or remains on
a performance plan.



6.
Unsafe/Unsound practice in participant's area of responsibility and other input
received from the Finance Agency regarding its observations regarding the
performance period.



7.
Determination of extraordinary circumstances.




11